NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

CHAD BARRY BARNES,                              No.    21-16575

                Appellant,                      D.C. No.
                                                1:20-cv-00327-JAO-RT
 v.

KRISTIN KIMO HENRY; NIMA                        MEMORANDUM*
GHAZVINI, Successor Chapter 13 Standing
Trustee,

                Appellees.

                   Appeal from the United States District Court
                            for the District of Hawaii
                      Jill Otake, District Judge, Presiding

                              Submitted July 8, 2022**
                                 Honolulu, Hawaii

Before: WARDLAW, NGUYEN, and OWENS, Circuit Judges.

      Chad Barnes appeals from the district court’s order affirming the bankruptcy

court’s order granting the Standing Trustee’s request to be discharged in the

Chapter 13 proceedings of Kristin Kimo Henry. We review de novo the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s decision on an appeal from a bankruptcy court. See Elliott v. Pac. W. Bank

(In re Elliott), 969 F.3d 1006, 1009 (9th Cir. 2020). We review the bankruptcy

court’s conclusions of law de novo and its factual findings for clear error. See

Brace v. Speier (In re Brace), 979 F.3d 1228, 1232 (9th Cir. 2020). As the parties

are familiar with the facts, we do not recount them here. We affirm.

      Barnes argues that the bankruptcy court erred because it granted the

Trustee’s request to be discharged before Barnes had a reasonable opportunity to

respond. However, Barnes fails to show that the Local Bankruptcy Rules or the

Federal Rules of Bankruptcy Procedure prevented the bankruptcy court from

issuing the order discharging the Trustee.1 Barnes primarily relies on Local

Bankruptcy Rule 9013-1(c)(2), which provides that for motions that must be set for

hearing, “[a]ll responses to the motion must be filed and served on the moving

party not less than 14 days before the hearing date.” But nothing in this rule

prevents a bankruptcy court from taking action on a motion before receiving

responses from opposing parties. Moreover, Local Bankruptcy Rule 9021-1(b)

provides that “[n]o provision for an objection period or anything else in these rules

limits the court’s authority to enter a judgment or order at any time.”




1
 The Local Bankruptcy Rules referenced are for the U.S. Bankruptcy Court for the
District of Hawaii.

                                          2
      Barnes also argues that his due process and equal protection rights were

violated, but he forfeited these issues by failing to raise them in the district court.

See True Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 930 (9th Cir.

2018). Further, even if not forfeited, Barnes’ due process argument is

unpersuasive because he had the opportunity to raise his arguments when he filed

his “Objection to Chapter 13 Standing Trustee’s Final Report and Account and

Request for a Stay,” which the bankruptcy court overruled. See Miranda v. City of

Casa Grande, 15 F.4th 1219, 1224-25 (9th Cir. 2021). Barnes’ contention that his

equal protection rights as a seaman were violated is also unavailing. See Sampson

v. County of Los Angeles, 974 F.3d 1012, 1022 (9th Cir. 2020).

      We decline Barnes’ request that we “review issues in Barnes’ other related

appeals under the ‘collateral order doctrine.’”

      AFFIRMED.




                                            3